Citation Nr: 0735956	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 9, 2004 for a 
grant of a nonservice-connected pension.

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A permanent and total rating for nonservice-connected 
disabilities was denied in a January 1990 rating decision.  
The veteran did not appeal the January 1990 rating decision, 
and it is final.    

2.  An informal claim for nonservice-connected pension was 
received in October 1998, but the veteran did not provide 
requested evidence within one year after the date that VA 
requested information or evidence pertinent to the claim.  

 3.  A claim for nonservice-connected pension was received on 
April 9, 2004.  An April 2004 rating decision granted 
entitlement to a total rating for nonservice-connected 
pension, effective April 9, 2004 the date of receipt of the 
veteran's claim.   

4.  There is no evidence that the veteran was totally and 
permanently disabled prior to April 9, 2004, nor did he 
suffer from an incapacitating illness which, at any time, 
would have prevented him from filing a claim for pension 
benefits.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 9 2004 for a grant of nonservice-connected pension have 
not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an April 2004 letter, the RO notified the veteran of the 
evidence required to substantiate the claim for nonservice-
connected pension, explained VA's duty to assist with the 
development of the claim and  advised the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  This letter also 
advised the veteran to submit any relevant medical records in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.


The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO made 
reasonable efforts to obtain the VA and private medical 
records identified by the veteran.  In August 2006, the RO 
attempted to obtain Social Security disability records.  
Correspondence from the Social Security National Records 
Center, received at the RO in August 2006, indicated that the 
records had been destroyed.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.  Analysis of Claim

The veteran seeks an earlier effective date for a grant of 
nonservice-connected pension.  

In the notice of disagreement received in July 2004, the 
veteran stated that the appropriate effective date for 
nonservice-connected pension is November 1989, the date of 
his initial claim for nonservice-connected pension.  The 
veteran stated that his disabilities were severe enough in 
November 1989 to prevent him from working.  The veteran also 
stated that nonservice-connected pension should date back to 
his 65th birthday, in August 1998.


Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, compensation, dependency and indemnity 
compensation, or pension shall not be earlier than the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).  

With regard to disability pension benefits, the effective 
date shall not be prior to the date entitlement arose.  38 
C.F.R. § 3.400(b).  For a pension claim received on or after 
October 1, 1984, except as provided by (b)(1)(ii)(B) of this 
section, the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(b)(1)(ii).

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 
provides that if, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the effective date shall be the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  38 
U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. § 
3.400(b)(ii)(A).  Extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as provided in 38 C.F.R. § 3.652, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim. 38 C.F.R. § 3.158(a).

The veteran initially filed a claim for nonservice-connected 
pension in November 1989.   The RO denied the claim in a 
January 1990 rating decision.  The RO determined that the 
veteran did not meet the requirements for nonservice-
connected pension because his disabilities were not of such 
severity as to prevent him from working.  The RO notified the 
veteran of the decision in February 1990.  The veteran did 
not appeal the January 1990 rating decision, and that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302, 20.1103 (2007).   

On October 8, 1998, the veteran submitted an Improved Pension 
Eligibility Verification Report to the RO.  In October 1998, 
the RO sent a letter to the veteran requesting evidence of 
treatment for any claimed disability.  The veteran did not 
respond to the RO's request.  Because the veteran did not 
provide the requested information within one year, the 
October 1998 claim is considered abandoned.  See 38 C.F.R. §§ 
3.155, 3.158(a).

A new claim for nonservice-connected pension was received on 
April 9, 2004. Treatment records from Wilson Jones Medical 
Center dated in March 2004, which show treatment for  
hypotension, dizziness and renal insufficiency.  Those 
records also note a history of arthritis and hypertension.  
VA medical records that were obtained in April 2004 reflect 
treatment for hip pain and low back pain and note a history 
of degenerative joint disease. 

The veteran argues that an effective date of November 1989 is 
appropriate.  The veteran states that he was in receipt of 
SSI benefits at the time and should therefore be considered 
totally and permanently disabled as of the date of the 
original claim.  

The Board acknowledges that SSA records indicate that the 
veteran received SSI prior to April 9, 2004.  However, 
although an SSA disability determination must be considered, 
it is not binding on VA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  There were no SSA records in evidence 
at the time of the January 1990 rating decision or at the 
time of the October 1998 claim.  SSA records were first 
obtained in October 2006, after the receipt of the veteran's 
claim on April 9, 2004.

Based on the foregoing, the Board concludes that the criteria 
for an effective date prior to April 9, 2004 for nonservice-
connected pension have not been met.  The veteran's claim for 
nonservice-connected pension benefits was previously denied 
in a January 1990 rating decision that is final.  The October 
1998 claim is considered abandoned.  The veteran did not file 
any document that could be construed as a claim after October 
1998 but prior to April 9, 2004.  Therefore, April 9, 2004 is 
the appropriate effective date for his award.  See 
3.400(b)(1)(i)(A).  

The Board also finds that the exception of 38 C.F.R. § 
3.400(b)(1)(ii) does not apply in this case.  There is no 
evidence that during the year prior to the receipt of the 
veteran's April 9, 2004 claim that shows that the veteran was 
both permanently and totally disabled and prevented by a 
disability from applying for pension for at least 30 days 
beginning on the date on which he became permanently and 
totally disabled.  

The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt.  
Rather, as there is a preponderance of the evidence against 
the claim, it must be denied.  


ORDER

An effective date prior to April 9, 2004 for a grant of 
nonservice-connected pension is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


